1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12   SAMMY CILING,                              )   No. ED CV 19-1184-DMG (PLA)
                                                )
13                       Plaintiff,             )   ORDER ACCEPTING REPORT AND
                                                )   RECOMMENDATION OF UNITED STATES
14                  v.                          )   MAGISTRATE JUDGE RE: DEFENDANT
                                                )   BANK OF AMERICA, N.A.
15   COUNTY OF RIVERSIDE, et al.,               )
                                                )
16                       Defendants.            )
                                                )
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed all the records and files herein, and
19   the Magistrate Judge’s Report and Recommendation. The Court accepts the recommendations
20   of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Report and Recommendation is approved and accepted.
23         2.     Defendant Bank of America’s Motion [Doc. # 12] is GRANTED, and the Complaint
24                is dismissed as to defendant Bank of America without prejudice for failure to state
25                a claim, and for failure to prosecute and follow court orders.
26   /
27   /
28   /
1         3.    The Clerk shall serve this Order on all counsel or parties of record.
2

3    DATED: January 2, 2020                           ___________________________________
                                                                 DOLLY M. GEE
4                                                        UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
